DETAILED ACTION
Response to Amendment
	The amendment filed on 4/29/2022 has been entered. Claim 17 has been cancelled, claims 1-3, 5-10, 12-16, 18 and 20 have been amended, and claims 1-16 and 18-26 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 13-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2020/0059345 A1), in view of Yi et al. (US 2020/0136878 A1).

Regarding claim 1; Pelletier discloses a method in a user equipment, UE, for a measurement gap pattern configuration comprising: receiving configuration information indicative of a plurality of measurement gap pattern configurations and a plurality of bandwidth (BW) part configurations (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair gap or inter-BWP-pair gap; the WTRU may perform measurements associated with the second BWP in response to the change of the BWP; see paragraphs [0130], [0135]-[0136] and [0198]), determining an association between each measurement gap pattern configuration of the plurality of measurement gap pattern configurations and a corresponding BW part configuration of the plurality of BW part configurations (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap when changing from one BWP to another BWP outside the pair; see paragraphs [0135] - [0136]), receiving a message to change an active BW part configuration to another BW part configuration (the WTRU may receive a DL indication to change its receiver bandwidth from one BWP to another BWP; see paragraphs [0130] and [0164]), and changing the measurement gap pattern configuration as a function of the corresponding BW part configuration and the association (the WTRU may utilize a short retuning time for intra-BWP-pair changes and a longer retuning time for inter-BWP-pair changes; measure and report CSI to the network; see paragraphs [0131] and [0198]).
Pelletier discloses switching to another BW part configuration based on a message received.
Pelletier does not explicitly disclose delaying switching to the other BW part configuration.
 Yi discloses delaying changing or switching to the other BW part configuration to accommodate a time to complete and report a gap measurement (when the UE performs RRM measurement/report associated an active BWP containing SS block at least for SS block measurement timing, the UE performs BWP switching after the measurement; see paragraphs [0096], [0105] – [0106] and Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Yi to delay switching to the other BW part configuration to support measurement based on SS blocks in a new radio access technology (see ABSTRACT of Yi).

Regarding claim 15; Pelletier discloses a method in a network node, gNB (the base stations 114 may be a gNB; see paragraph [0027] and Fig. 1A), for a gap measurement configuration of a UE, comprising: transmitting configuration information indicative of a plurality of measurement gap pattern configurations, and a plurality of bandwidth (BW) part configurations (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; the WTRU may perform measurements associated with the second BWP in response to the change of the BWP; see paragraphs [0130], [0135]-[0136],  [0198] and Fig. 1A), determining an association between each measurement gap pattern configuration of the plurality of measurement gap pattern configurations and a corresponding BW part configuration of the plurality of BW part configurations (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap when changing from one BWP to another BWP outside the pair; see paragraphs [0135] - [0136] and Fig. 1A), transmitting a message to change an active BW part configuration to another BW part configuration (the WTRU may receive a DL indication to change its receiver bandwidth from one BWP to another BWP; see paragraphs [0130] and [0164]), wherein the measurement gap pattern configuration is changed by the UE as a function of the corresponding BW part configuration (the WTRU may utilize a short retuning time for intra-BWP-pair changes and a longer retuning time for inter-BWP-pair changes; measure and report CSI to the network; see paragraphs [0131] and [0198]).
Pelletier discloses switching to another BW part configuration based on a message received.
Pelletier does not explicitly disclose delaying switching to the other BW part configuration.
Yi discloses changing or switching to the other BW part configuration is delayed to accommodate a time to complete and report a gap measurement (when the UE performs RRM measurement/report associated an active BWP containing SS block at least for SS block measurement timing, the UE performs BWP switching after the measurement; see paragraphs [0096], [0105] – [0106] and Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier and Yi to delay switching to the other BW part configuration to support measurement based on SS blocks in a new radio access technology (see ABSTRACT of Yi).

Regarding claim 2; Pelletier discloses performing the gap measurement in a neighbor cell according to a gap pattern associated to the active BW part configuration (the WTRU utilizes a longer retuning gap for inter-BWP pair change; changing from one BWP to another BWP outside the pair; see paragraphs [0131] and [0135] – [0136]).

Regarding claim 3; Pelletier discloses wherein the configuration information is received from a network node (the WTRU receives BWP and gap configurations from network (e.g. base station); see paragraphs [0027] and [0135] – [0136]).

Regarding claims 4 and 19; Pelletier discloses wherein the configuration information is comprised in one or a plurality of Radio Resource Control, RRC, messages (the WTRU receives configurations via RRC signaling; see paragraph [0164] and Fig. 10).

Regarding claim 5; Pelletier discloses wherein the message to change the active BW part is received from a network node (a WTRU may be configured to change its receiver bandwidth using a control message from a network; see paragraph [0164]).

Regarding claims 6 and 20; Pelletier discloses wherein the message is a layer 1 message or  a DCI message a (WTRU may be configured to change its receiver bandwidth using a control message (e.g. DCI) from a network; see paragraph [0164]).

Regarding claim 7; Pelletier discloses wherein the measurement gap pattern configurations are characterized by at least one of: a periodicity (no patentable weight is given due to claim language one of), a gap length (the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; the WTRU may utilize a short retuning time for intra-BWP-pair BWP change; the WTRU may utilize a longer retuning time for inter-BWP-pair BWP change; see paragraphs [0130] – [0131]) and a gap offset (no patentable weight is given due to claim language one of).

Regarding claim 13; Pelletier discloses wherein the association between the measurement gap pattern configurations and the BW parts is received from the network node (a WTRU may be configured with one or more BWP pairs; the WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap; see paragraphs [0135] – [0136] and Fig. 1A).

Regarding claim 14; Pelletier discloses wherein the message to change the active BW part configuration to the other BW part configuration is received from the network node (the WTRU may receive a DL indication to change its receiver bandwidth from one BWP to another BWP; see paragraphs [0088], [0130] and Fig. 1A).

Regarding claim 16; Pelletier discloses transmitting to the UE information indicative of the association between each measurement gap pattern configuration and the corresponding BW part configuration (the WTRU may be configured to use a gap when changing from one BWP to another BWP within the pair, and another time gap when changing from one BWP to another BWP outside the pair; see paragraphs [0135] - [0136] and Fig. 1A). 
Regarding claim 21; Pelletier discloses a user equipment, UE, adapted to perform the method of claim 1 (a processor in association with software stored in memory may be used to implement a radio frequency transceiver for use in a WTRU; see paragraph [0245]).

Regarding claim 22; Pelletier discloses a user equipment (WTRU; see paragraph [0039] and Fig. 1B), UE, comprising: a processor (processor; see paragraph [0039] and Fig. 1B); and a memory storing instructions which, when executed by the processor, cause the processor to perform the method of claim 1 (memory 130 and 132; see paragraph [0039] and Fig. 1B).

Regarding claim 23; Pelletier discloses a non-transitory computer readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform the method of claim 1 (the processes described above may be implemented in a software incorporated in a computer-readable medium in a WTRU; see paragraph [0245]). 

Regarding claim 24; Pelletier discloses a network node, gNB, adapted to perform the method of claim 16 (a processor in association with software stored in memory may be used to implement a radio frequency transceiver for use in a base station; see paragraph [0245]).

Regarding claim 25; Pelletier discloses a network node, gNB, comprising: a processor (processor; see paragraph [0245]); and a memory storing instructions which, when executed by the processor, cause the processor to perform the method of claim 16 (a processor in association with software stored in memory may be used to implement in a base station; see paragraph [0245]).

Regarding claim 26; Pelletier discloses a non-transitory computer readable storage medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform the method of claim 16 (the processes described above may be implemented in a software incorporated in a computer-readable medium in a base station; see paragraph [0245]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Yi; and in further view of Chen et al. (US 2020/0022040 A1)

Regarding claim 8; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier and Yi does not explicitly disclose a neighbor measurement cell is measured without a measurement gap.  
Chen discloses wherein the measurement gap pattern configurations comprise at least one measurement gap pattern with gaps of zero length, implying that a neighbor measurement cell is measured without measurement gap (measurement gaps patterns may be configured by RRC; for intra-frequency neighbor cell measurements, the UE may carry out such measurement without measurement gaps (non-gap assisted measurement); see paragraphs [0071] and [0080] - [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi and Chen to perform measurements without gaps to reduce UE measurement overhead (see ABSTRACT of Chen).

Regarding claim 9; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier and Yi does not explicitly disclose a measurement gap is zero length and another measurement gap is non-zero length.  
Chen discloses wherein the BW part pattern configurations comprise a first BW part and a second BW part, and wherein the first BW part is associated with a first measurement gap pattern with gaps being different from zero length (when different carrier frequencies are used for current cell and target cell, inter-frequency measurement is performed with a gap (gap-assisted); see paragraphs [0071] and [0078]), and the second BW part is associated with a second measurement gap pattern with gaps of zero length (when same carrier frequencies are used for current cell and target cell, intra-frequency measurement is performed without a gap; see paragraphs [0071] and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi and Chen to perform measurements with different gaps to reduce UE measurement overhead (see ABSTRACT of Chen).

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Yi; in view of Chen; and in further view of Nagaraja et al. (US 2019/0021017 A1).

Regarding claim 10; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier, Yi and Chen does not explicitly disclose determining a threshold time.  
Nagaraja discloses determining a threshold time (Td) to be applied for switching the measurement from the first measurement gap pattern to the second measurement gap pattern after switching the active BW part configuration from the first BW part to the second BW part (the base station may set a measurement gap duration to a short duration when the UE is measuring a current serving cell; the base station may set a measurement gap duration to a long duration when the UE is detecting a cell; the short duration and a log duration is a time period less than or greater than a predetermined threshold time period; see paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi, Chen and Nagaraja to determine predetermined threshold time in order to comply with UE’s capabilities (see paragraph [0006]).

Regarding claim 11; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier, Yi and Chen does not explicitly disclose the threshold time is predetermined.  
Nagaraja discloses wherein the threshold time (Td) is determined based on one of: a pre-defined value (the threshold time period is predetermined; see paragraph [0079]); information received from a network node; measurement configuration information received from a network node (no patentable weight is given due to the claim language one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi, Chen and Nagaraja to determine predetermined threshold time in order to comply with UE’s capabilities (see paragraph [0006]).

Regarding claim 18; Pelletier discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier, Yi and Chen does not explicitly disclose a measurement gap is zero length and another measurement gap is non-zero length.  
Chen discloses wherein the BW part configuration comprises a first BW part and a second BW part, and wherein the first BW part is associated with a first measurement gap pattern with gaps being different from zero length (when different carrier frequencies are used for current cell and target cell, inter-frequency measurement is performed with a gap (gap-assisted); see paragraphs [0071] and [0078]), and the second BW part is associated with a second measurement gap pattern with gaps of zero length (when same carrier frequencies are used for current cell and target cell, intra-frequency measurement is performed without a gap; see paragraphs [0071] and [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi and Chen to perform measurements with different gaps to reduce UE measurement overhead (see ABSTRACT of Chen).

The combination of Pelletier, Yi and Chen discloses a WTRU may be configured with an intra-BWP-pair or inter-BWP-pair retuning gap.
The combination of Pelletier, Yi and Chen does not explicitly disclose determining a threshold time.  
Nagaraja discloses sending to the UE a threshold time (Td) to be applied for switching the measurement from the first measurement gap pattern to the second measurement gap pattern after switching the active BW part from the first BW part to the second BW part (the base station may set a measurement gap duration to a short duration when the UE is measuring a current serving cell; the base station may set a measurement gap duration to a long duration when the UE is detecting a cell; the short duration and a log duration is a time period less than or greater than a predetermined threshold time period; see paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi, Chen and Nagaraja to determine predetermined threshold time in order to comply with UE’s capabilities (see paragraph [0006]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier; in view of Yi; and in further view of Bitra et al. (US 2018/0132061 A1).

Regarding claim 12; Pelletier discloses a WTRU changes its receiver bandwidth and performs measurement in a gap.
The combination of Pelletier and Yi does not explicitly disclose retuning the receiver to the current cell.
Bitra discloses wherein performing a gap measurement comprises switching off a receiver from the current active cell, tuning the receiver to another cell, performing a signal quality measurement, and after the measurement gap retuning the receiver to the current active cell (during a measurement gap, a mobile device switches to a target cell frequency, performs appropriate RSTD measurement, and switch back to a current cell frequency; see paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pelletier, Yi and Bitra to switch to another cell and perform measurement in order to enhance performance in communication devices (see ABSTRACT of Bitra).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Yi et al. (US 2020/0136878 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415